Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restriction Requirement

Claims 1-2, 4, 6-11, 13-15, 18, 20-27 are allowable. The restriction requirement set forth in the November 17, 2016 Office Action has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn. Specifically, the restriction requirement of claims 3, 16-17 is withdrawn.

In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter

	Claims 1-4, 6-11, 13-18, 20-27 are allowed.

	The following is an examiner’s statement of reasons for allowance:

Roblon (Roblon Server SE-18/SE-24) teaches a method of stranding a bobbin of aramid material (a method for stranding aramid yarn; providing the endless core to a stranding apparatus comprising at least one yarn bobbin; continuous aramid yarn) (see p. 1, right fig., and p. 2, top table), around a cable core with the bobbin of stranding rotating (see p. 1, left figure) during revolution around the cable core (around an endless core; wherein the bobbin revolves around its own axis and the bobbin revolves around the core during operation of the stranding apparatus; and stranding the yarn around the core by unwinding the yarn from the bobbin and surrounding the core with the yarn) (see p. 1, right figure).

Shigeno (EP 1808526 A1) teaches aramid or aromatic polyamide yarn processing (continuous aramid yarn) (see abstract and [0001]) with antistatic compounds (provided with ... a finish) of preferably a potassium salt [X3 is M-O- (in which M is Li, Na, K, or ammonium)] of a phosphate ester with a carbon number of 12 including diesters [X1 is Y1-O- (in which Y1 is a branched or straight-chain C1-C20 alkyl, aryl, or alkenyl), X2 is Y1-O- (in which Y1 is a branched or straight-chain C1-C20 alkyl, aryl, or alkenyl)] (see abstract, [0017] and [0018]), with the anti-static being a finish that is 0.05-1.0% of the polyamide (0.05 to 0.95 wt%, based on the weight of the aramid, of a finish comprising an organophosphorus compound) (see [0016]). 

Kampl (US Patent Number 5,766,746) teaches in a flame retardant (abstract) textile article and method of manufacturing the article, use of pyrophosphoric esters as preferable compounds to give the composition its desired characteristics so that it achieves the property of flame retardant (claim 6, and 21). Kampl also teaches the use of phosphoric esters as well.  Additionally, Allou (U.S. Patent No. 4,816,336) teaches suitable lubricant fiber finishes of alkyl phosphate esters may also include trialkyl phosphate esters (R-1, R2 and R3 are each independently a branched or straight-chain C1-C1s alkyl groups; R~ is a branched or straight-chain C1-C20 alkyl groups; R2 and R3 are each independently H, Li, Na, K or NH4 or a branched or straight chain C1-C15 alkyl groups) (column 5, lines 19-25). 

	However, the prior art of references (of record) do not teach or fairly suggest the subject matter of amended independent claims 1 and 2, especially with the combination of the following limitation:
	
“stranding the yarn around the core at a speed of more than 190 RPM by unwinding the yarn from the bobbin and surrounding the core with the yarn, ”

With the combination of the limitation of:

“the organophosphorus compound comprises: a monoalkyl ester of phosphoric acid; a dialkyl ester of phosphoric acid; and a dialkyl ester of pyrophosphoric acid” (for claim 1) “and a trialkyl ester of phosphoric acid” (for claim 2).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M. AMEEN whose telephone number is (469) 295 9214.  The examiner can normally be reached on Monday to Friday from 9:00 AM to 6:00 PM (Eastern Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINA JOHNSON can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. M. A./
Examiner, Art Unit 1742

/MATTHEW J DANIELS/             Primary Examiner, Art Unit 1742